UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended October 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-19086 Drinks Americas Holdings, Ltd. (Exact name of registrant as specified in its charter) Delaware 87-0438825 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4101 Whiteside St. Los Angeles, Ca. (Address of principal executive offices) (Zip Code) (323) 266-8765 (Registrant’s telephone number, including area code) 372 Danbury Road, Suite 163, Wilton, Connecticut 06897 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. ¨ Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler x Smallerreportingcompany (Donotcheckifsmallerreporting company) Indicatebycheckmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes ¨ No x As of January 22, 2013, the number of shares outstanding of the registrant’s common stock, $0.001 par value, was 25,416,908. Explanatory Note The purpose of this Amendment No.1 to the Quarterly Report of Drinks Americas Holdings, Ltd. (the “Company”) on Form 10-Q/A is solely to add this explanatory note discussing the review process of the Company's independent registered public accounting firm over the Company’s Quarterly Report on Form 10-Q for the period ended October 31, 2012, which was filed with the Securities and Exchange Commission (the "SEC") on January 22, 2013 (the “Quarterly Report”). As reported on the Company’s Current Report on Form 8-K filed with the SEC on January 31, 2013, on December 5, 2012, the Company engaged De Joya Griffith, LLC (“De Joya”) as its independent registered public accounting firm for the Company’s fiscal year ending April 30, 2013.Moreover, on January 25, 2013, theCompany dismissed Bernstein & Pinchuk LLP (“Bernstein”), effective as of December 5, 2012, as the Company’s independent registered public accounting firm.Accordingly, the financial statements contained in the Quarterly Report were reviewed by De Joya.Bernstein did not take any part in the review of the Quarterly Report. Except as described above, no part of the Quarterly Report is being amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DRINKS AMERICAS HOLDINGS, LTD. January 31, 2013 By: /s/ Timothy J. Owens Timothy J. Owens Chief Executive Officer January 31, 2013 By: /s/ Timothy J. Owens Timothy J. Owens Chief Financial Officer (Principal Accounting Officer)
